Per Curiam,
This petition for a rule on defendants to show cause why a writ of alternative mandamus should not issue against them as prayed for, etc., was presented, considered and denied at our last s.ession in the Eastern District.
It appears that the transfer of the license in questio'n was refused bjr the defendants in their official capacity, for the following among other reasons, viz: that “ the various acts of assembly, relating to liquor licenses, do not authorize' the transfer of such licenses from one place to another, and that no dis: cretion is vested in the court to allow or make such transfers.” These reasons are both satisfactory and conclusive. The jurisdiction vested in the judges of the quarter sessions to grant liquor licenses and, in certain circumstances, to authorize the *484licensee to transfer his license to his successor in the business, etc., is purely statutory. There ’appears to be nothing in the law. however that authorizes them to sanction the transfer of licenses from one locality to another. It therefore follows that in refusing to authorize the transfer of plaintiffs’ license, as prayed for, the defendants acted strictly within the line of official duty, and there is nothing on which to sustain this proceeding.
Rule denied and petition dismissed with costs to be paid by the- plaintiffs.